Citation Nr: 1750555	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  15-09 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for fatty liver.

3.  Entitlement to service connection for bipolar disorder.

4.  Entitlement to special monthly compensation based on the need for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The Veteran served on active duty from January 1974 to September 1975 and from March 1977 to March 1978.  Although the second period of service was under other than honorable conditions, a March 2014 administrative decision determined that it was not a bar to VA benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The January 2015 statement of the case addressed the issues of entitlement to service connection for a low back disability, posttraumatic stress disorder (PTSD), fatty liver, and bipolar disorder; entitlement to special monthly compensation based on the need for aid and attendance or at the housebound rate; and entitlement to special monthly pension.  In the March 2015 substantive appeal, the Veteran indicated he was only appealing the claims for service connection for a low back disability, fatty liver, and bipolar disorder; and entitlement to special monthly compensation and special monthly pension.  The issue of entitlement to service connection for PTSD was not perfected for appeal. 

The issue of entitlement to special monthly pension is pending a Board hearing request and will be addressed separately. 


FINDING OF FACT

In September 2017, prior to the promulgation of a decision, the Veteran submitted a statement indicating he wanted to withdraw the appeals for service connection and special monthly compensation.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal concerning the claims of entitlement to service connection for a low back disability, fatty liver, and bipolar disorder; and entitlement to special monthly compensation based on the need for aid and attendance or at the housebound rate have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2017).  

In September 2017, the Veteran submitted a statement indicating he wanted to withdraw the appeals for service connection and special monthly compensation.  Thus, there remain no allegations of error of fact or law for appellate consideration as concerns those issues.  Accordingly, the Board does not have jurisdiction over those issues and they are dismissed. 



ORDER

The appeal for entitlement to service connection for a low back disability is dismissed.

The appeal for entitlement to service connection for a fatty liver is dismissed.

The appeal for entitlement to service connection for bipolar disorder is dismissed.

The appeal for entitlement to special monthly compensation based on the need for aid and attendance or at the housebound rate is dismissed. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


